Citation Nr: 0318036	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that granted the veteran's claim for an 
increased rating for post-traumatic stress disorder (PTSD) to 
30 percent.  In February 2003, the Board remanded the 
veteran's claim to the RO to comply with his request for the 
scheduling of a videoconference hearing before a Member of 
the Board.  In June 2003, the veteran testified at the RO in 
a videoconference hearing before the undersigned Veterans Law 
Judge, sitting in Washington, DC.

Also in June 2003, the Board received a packet of medical 
records regarding the veteran's March-to-April-2003 VA 
hospitalization for treatment of his service-connected PTSD.  
During his videoconference hearing, the veteran raised a 
claim for entitlement to a temporary total evaluation under 
38 C.F.R. § 4.29 (2002) based upon that VA hospitalization 
from March 10, 2003, to April 25, 2003.  This matter is 
referred to the RO for appropriate consideration and 
adjudication.

In July 2003, the veteran's accredited service representative 
submitted a Motion to Advance on the Docket, requesting that 
the veteran's case be advanced on the Board's docket for 
expedited review.  Upon review of the evidence submitted in 
support of the motion, in a letter dated later that month, 
the Board advised the veteran that good or sufficient cause 
was shown, and granted his motion to advance his appeal on 
the Board's docket. 


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

At his June 2003 Board hearing, the veteran testified that he 
last worked full time in January 1997.  He said he explored 
the possibility of receiving VA Vocational Rehabilitation 
benefits at the Cheyenne, Wyoming, office but, in August 
2002, a vocational rehabilitation specialist determined that 
he was infeasible for training.  The veteran indicated that 
his Vocational Rehabilitation records were evidently 
transferred to the Denver, Colorado, office.  The Board 
believes these records should be obtained prior to 
consideration of the veteran's claim on appeal.  VA medical 
records concerning treatment and/or diagnosis prior to a 
Board decision are constructively deemed to be before the 
Board.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Here, the record suggests 
that additional VA medical evidence might be available, which 
is not available to the Board at this time.  

Further, the veteran testified that he was hospitalized from 
March to April 2003 for treatment of his service-connected 
PTSD at the Hot Springs, South Dakota, VA medical center, 
where he participated in a six-week residential program.  As 
noted above, in June 2003, he submitted records of that 
hospitalization to the Board.  

Finally, the record indicates that VA last examined the 
veteran for his service-connected PTSD in October 2001.  In 
light of his very recent VA hospitalization for treatment of 
his service-connected PTSD, and in the interest of fairness, 
the Board believes that the veteran should be accorded a new 
VA examination to more accurately assess the current severity 
of his service-connected PTSD.  

Moreover, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 (although the October 2002 statement 
of the case contains the new duty-to-assist regulations found 
at 38 C.F.R. §§ 3.102 and 3.159 (2002)), it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of the recent decision of the U.S. Court of Appeals for 
the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Therefore, in the interest of due process, the appellant's 
claim is REMANDED to the RO for the following action:

1.  The RO should send the appellant a letter 
regarding the VCAA and its effect on his 
claim, and he should be advised that he might 
submit any additional evidence in support of 
his claim.

2.  The RO should obtain the veteran's 
complete Chapter 31 (Vocational 
Rehabilitation) file from the Denver, 
Colorado, RO (or from the Cheyenne, Wyoming, 
office) and associate it with the claims 
folder.

3.  The RO should contact the VA Medical 
Center in Hot Springs, South Dakota (also 
known as the Black Hills Health Care System) 
and request all in- and outpatient medical 
records regarding the veteran's treatment for 
PTSD for the period from April 25, 2003, to 
the present.  Request notes, discharge 
summaries, consults, vitals, medications and 
problem lists.  

4.  Then, the veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  All indicated tests and studies should 
be performed and all clinical manifestations 
of the service-connected PTSD should be 
reported in detail.  To the extent possible, 
the severity of disability due to PTSD should 
be identified and evaluated separate from any 
disability due to any other non-service-
connected mental disorders found.  The 
examiner is should assess the degree of social 
and industrial impairment due to PTSD, assign 
a numerical score on the Global Assessment of 
Functioning (GAF) scale consistent with the 
American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders, 
(4th ed. 1994), and explain what the assigned 
score represents, and should estimate, if 
feasible, the proportion of the global 
disability that is attributable to PTSD alone, 
distinguishing, to the extent feasible, any 
other mental disorders that are present.  The 
examiner should also offer an opinion as to 
whether the veteran's service-connected PTSD 
renders him unemployable, given his education 
and work experience.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims folder 
should be made available to the examiner for 
review before the examination and the examiner 
is requested to note in the examination report 
that such a review was performed.  A complete 
rationale should be provided for all opinions.

5.  Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.

6.  Thereafter, the RO should readjudicate the 
appellant's claim for a rating in excess of 30 
percent for PTSD.  If the benefits sought on 
appeal remain denied, the appellant should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the October 2002 statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



